Exhibit PLX TECHNOLOGY, INC. REPORTS THIRD-QUARTER 2 · Revenue Increased 19 Percent over Q2 ’09, to $21.6M · Operating Expenses Decreased 15 Percent Quarter over Quarter · PCI Express Revenue Grows Significantly SUNNYVALE, Calif. – (October 27, 2009) – PLX Technology, Inc. (NASDAQ: PLXT) today announced financial results for the third quarter ended September 30, “As projected last quarter, our enterprise customers led the way in driving the majority of our revenue growth,” said Ralph Schmitt, PLX® chief executive officer.“Our PCI Express business continues to diversify with faster growth in the networking, storage and embedded applications. The consumer storage business was first to recover and we continued to see robust revenue trends during Q3.” For the third quarter ended September 30, 2009, PLX reported net revenues of $21.6 million, a 19 percent increase from the $18.2 million reported in the second quarter ended June 30, 2009, and a four percent increase from the $20.8 million reported in the third quarter ended September 30, 2008. The net loss for the third quarter ended September 30, 2009, was $1.9 million, or a loss of $0.05 per share (diluted).This compares with a net loss of $9.1 million, or a loss of $0.26 per share (diluted), in the second quarter ended June 30, 2009, and a net income of $798,000, or $0.03 per share (diluted), in the third quarter ended September 30, 2008. The
